DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “initiating a fast ledger sync of the first particular peer”. This does not appear to be a term commonly utilized within the industry, and it cannot be ascertained from the Specification what precisely are the metes and bounds of a “fast” ledger sync versus other ledger synchronization processes (i.e., there are no examples that would provide any sort of context to what sort of form, structure, or process that would constitute a “fast” ledger sync versus other forms of ledger synchronization). See, e.g., Specification, [0075] and [0084], where the only mentions of “fast” ledger sync do not indicate what would constitute a “fast” ledger sync.
Claims 13, 16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “wherein notifying the blockchain network of the peer shut down status comprises: … ”. There is insufficient antecedent basis for this limitation in the claim, as there is no limitation in Claim 11 (upon which Claim 13 depends upon) that refers to any sort of peer shut down status. It appears that this was a typographical error, and should be corrected to Claim 12 instead.
Claim 16 recites the limitation “the” optimal status of “the” second particular peer. There is insufficient antecedent basis for this limitation in the claim, as there is no limitation in Claim 14 (upon which Claim 16 depends upon) that refers to an optimal status or a second particular peer. It appears that this was a typographical error, and should be corrected to Claim 15 instead.
Claims 18-20 recite “the computer program product of claim 16”. There is insufficient antecedent basis for this limitation in the claim, as Claim 16 is not directed to a computer program product. It appears that this was a typographical error, and should be corrected to Claim 17 instead.






The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 18-201 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims recite elements that do not appear in their respective parent claims, and thus do not further limit the subject matter of the claim upon which it depends. See the 112(b), indefiniteness rejection above for further detail. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
	Independent claims 1, 9, and 17 recite defining an available resource set in the blockchain network, collecting one or more metrics, analyzing the one or more metrics to identify a first workload level for the one or more peers, determining an optimal status based on the available resource set and first workload level, comparing the optimal status to a current status of the first particular peer, and determining if the optimal status and current status are different. Similarly, dependent claims 2, 10, and 18 recite determining a second workload level of the one or more peers, and determining a new optimal status for the first particular peer based on the second workload level; dependent claims 3, 11, and 19 recite identifying the optimal status for the first particular peer; dependent claims 4, 12, and 20 recite identifying the optimal status for the first particular peer as a peer shutdown status; dependent claims 6 and 14 recite defining a scaling policy for the one or more peers; dependent claims 7 and 15 recite determining an optimal status for a second particular peer of the one or more peers; and dependent claims 8 and 16 recite comparing the optimal status of the second peer to a current status of the particular peer, and determining the optimal status and the current status of the second particular peer are different.
These limitations encompass an observation, evaluation, and/or judgment, which falls under the “Mental Processes” grouping of abstract ideas. See, e.g., Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), where the claims were found to be directed to an abstract idea of using a generic computer to collect, organize, compare, and present data for reconciliation.
	 With the exception of limitations reciting the use of a computing system (blockchain network) and certain computer hardware components, nothing in the claims preclude the claimed steps from being practically performed in the mind. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then such claims still fall within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

With the exception of limitations reciting the use of a computing system and certain computer hardware components, nothing in the claims preclude the claimed steps from being practically performed in the mind. If a claim limitation covers performance of the limitation in the mind but for the recitation of generic computer components, then such claims still fall within the “mental processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

	The claims do not recite additional elements that amount to significantly more than the judicial exception.
	In particular, the claims recite the steps are implemented via various computing hardware components, e.g., a memory (claim 9); a processor in communication with the memory (claim 9), a computer program product comprising a computer readable storage medium having program instructions executable by a processor to cause the processors to perform the functions (claim 17), and that the steps are applied to a peer node in a blockchain network. These are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	Independent claims 1, 9, and 17 further recite that the “determining an optimal status for a first particular peer of the one or more peers” is based in part on the available resource set and the first workload level. These factors are recited at a high level of generality and not a particular means for how the computer performs the determination step. Therefore, such factors are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result.
	Independent claims 1, 9, and 17 further recite “executing, responsive to determining the optimal status and the current status are different, a status change of the first particular peer from the current status to the optimal status”. Similarly, dependent claims 2, 10, and 18 recite “executing a second status change from a previous optimal status to the new optimal status”. Dependent claims 3, 11, and 19 recite initiating a fast ledger sync of the first particular peer (in response to identifying the optimal status for the first particular peer), and starting the first particular peer. Dependent claims 4, 12, and 20 recite adjusting a network communication strategy for the blockchain network. Dependent claims 5 and 13 recite shutting down the first particular peer. Dependent claims 8 and 16 recite executing the status change of the second particular peer from the current status to the optimal status. These are nothing more than mere instructions to apply the judicial exception, since the claims do not purport to explain how the metrics are analyzed to identify a first workload level for the one or more peers, or how the system determines an optimal status for a first particular peer of the one or more peers based in part on the available resource set and the first workload level.2
	Dependent claims 3, 11, and 19 further recite notifying the blockchain network of the peer start status. Similarly, dependent claims 4, 12, and 20 recite notifying the blockchain network of the peer shut down status; and notifying one or more clients of a new configuration of the blockchain network. These are insignificant extra-solution activities that are only a tangential or nominal addition to the claims, and do not further explain how—by what particular process or structure—the independent claims perform the analyzing of the one or more metrics to identify a first workload level for the one or more peers, and determining an optimal status for a first particular peer of the one or more peers, based in part on the available resource set and the first workload level.
	Dependent claims 5 and 13 further recite that the notifying the blockchain network of the peer shut down status (of claims 4 and 12) comprises providing a grace period wherein the first particular peer is configured to respond to requests before shutting down the first particular peer. This is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular means of achieving the result.
	Dependent claims 6 and 14 recite wherein the (defined) scaling policy includes a peer category, scaling bounds, and parameters. Dependent claims 7 and 15 recite wherein the optimal status of the second particular peer and the optimal status of the first particular peer are different. These are nothing more than insignificant field-of-use limitations, describing the context rather than a particular means of achieving the result.
	Accordingly, the claims are not integrated into a practical application of the idea.

	The claims do not recite additional elements that amount to significantly more than the judicial exception.
	As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of various computing hardware components, e.g., a memory (claim 9); a processor in communication with the memory (claim 9), a computer program product comprising a computer readable storage medium having program instructions executable by a processor to cause the processors to perform the functions (claim 17), and that the steps are applied to a peer node in a blockchain network, amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Dependent claims 3, 11, and 19 recite notifying the blockchain network of the peer start status; similarly, dependent claims 4, 12, and 20 recite notifying the blockchain network of the peer shut down status; and notifying one or more clients of a new configuration of the blockchain network. These are insignificant extra-solution activities that are well-understood, routine, and conventional. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
	Even when considered as an ordered combination, the claimed elements do not add anything that is not already present when the steps are considered separately. The claims recite a series of abstract steps of identifying, determining, and comparing steps, recited at a high level of generality, taken in combination with various factors also recited at a high level of generality. The rest of the additional elements, as a result, primarily comprise only insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result.
At this level of generality, the claims do no more than describe a desired function or outcome, and without providing any limiting detail that confines the claims to a particular solution to an identified problem. The purely functional nature of the claims confirm that they are directed to an abstract idea, not to a concrete embodiment of the idea.
A desired goal (i.e., result or effect), absent of structural or procedural means for achieving that goal, is an abstract idea. In this case, the claims are directed to an abstract idea for failing to describe how—by what particular process or structure—the goal is accomplished. Even with the additional elements, the claimed limitations fail to restrict how the goal is accomplished.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siciliano et al. (“Siciliano”) (US 2015/0281113 A1), in view of Scrivner et al. (“Scrivner”) (US 2021/0004297 A1).
	Regarding claim 1: Siciliano teaches A method to scale one or more peers in a … network, the method comprising:
	analyzing the one or more metrics to identify a first workload level for the one or more peers (Siciliano, [0037], where the system may determine a per-capita load (PCL) of each instance (i.e., “first workload level for the one or more peers”) by evaluating each current performance metric showing the current operational status of the resource, and determine the per-unit load that each instance is under);
	determining an optimal status for a first particular peer of the one or more peers, based in part on the available resource set and the first workload level (Siciliano, [0032], where the computer system has a target operational metric 106 (i.e., “optimal status”). See Siciliano, [0034], where operational metrics can be based on provided performance metrics that correlate to load (i.e., “determining an optimal status…based in part on…the first workload level”), and can be normalized by the total number of instances, i.e., the amount of load the user wants each instance to handle of the given performance metric (i.e., “based in part on the available resource set”). See also, e.g., Siciliano, [0036], where a user may have established a number of instances with a certain amount of utilization, where one or more instances (i.e., “a first particular peer of the one or peers”) may be removed or added depending on the load); 
comparing the optimal status to a current status of the first particular peer; determining if the optimal status and the current status are different; and executing, responsive to determining the optimal status and the current status are different, a status change of the first particular peer from the current status to the optimal status (Siciliano, [0034], where the system calculates the delta between the current operational metrics (i.e., “current status”) and the target operational metrics 106 (i.e., “optimal status”). See Siciliano, [0038], where if the delta value is not equal to zero (i.e., “responsive to determining the optimal status and the current status are different”), a scale action will be performed according to the delta value. See also Siciliano, [0036], where a user may have established a number of instances with a certain amount of utilization, where one or more instances may be removed or added depending on the load. See also, e.g., Siciliano, [0032], where the computer system has a target operational metric 106, and determines that cloud resources 113 are to be scaled up or down, e.g., if a target operational metric 106 specifies a minimum of three virtual machines are to be concurrently running and 6 are currently running, up to 3 can be shut down. In other cases, cloud resources 113 are currently lower than needed to maintain the target operational metric, so the resources may be scaled up (i.e., “executing…a status change of the first particular peer from the current status to the optimal status”)).
	Siciliano does not appear to explicitly teach [scaling one or more peers in a] blockchain [network]; defining an available resource set in the blockchain network, wherein the available resource set is the one or more peers; [and] collecting one or more metrics associated with the one or more peers in the blockchain network.
	Scrivner teaches [scaling one or more peers in a] blockchain [network] (Scrivner, [0024], where blockchain nodes can be started or stopped on demand to account for changes in blockchain network traffic, e.g., as demand increases, more nodes can be started; as demand decreases, nodes can be shut down or suspended); 
defining an available resource set in the blockchain network, wherein the available resource set is the one or more peers (Scrivner, [0027], where a blockchain node discovery system can record (i.e., “defining”) the state (and optionally configuration) for blockchain node clusters, where the cluster can include one or more blockchain nodes (Scrivner, [0041] and [FIG. 1C]) (i.e., “one or more peers”). See also Scrivner, [0058], where the discovery system maintains state of available blockchain node agents deployed, e.g., by a cluster manager 190 (i.e., “available resource set in the blockchain network”)); [and]
collecting one or more metrics associated with the one or more peers in the blockchain network (Scrivner, [0087], where the system receives telemetry information (e.g., attributes) for a node (i.e., “collecting one or more metrics associated with the one or more peers”). See Scrivner, [0027-0028], where the system includes at least one blockchain node cluster that process requests).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Siciliano and Scrivner (hereinafter “Siciliano as modified”) by applying the scaling features of Siciliano to the context of blockchains with the motivation of taking advantage of the many capabilities of blockchain infrastructures being built by many companies (Scrivner, [0004]), including decentralization, transparency, traceability, and tamper-resistance3, while allowing scalability to account for changes in blockchain network traffic, e.g., increasing processing when more demand occurs (i.e., to reduce latency and network congestion) which preserves overall network performance (Scrivner, [0033]), and shutting down or suspending nodes to conserve resources (Scrivner, [0024]).
Additionally, it would have been obvious to one of ordinary skill in the art to have incorporated Scrivner’s definition of available node clusters and collecting one or more metrics associated with the one or more nodes (i.e., tracking node health) into Siciliano’s system with the motivation of routing client blockchain requests to individually healthy and available nodes (i.e., without overloading nodes or routing to nodes that have been shut down), which preserves overall network performance (Scrivner, [0033]), and minimizes disruptions to task routing, i.e., increased efficiency, since the routing component will only route work to operational and healthy nodes.

	Regarding claim 2: Siciliano as modified teaches The method of claim 1, further comprising:
	detecting a change in the one or more metrics associated with the one or more peers (Siciliano, [0032-0033], where the system may automatically scale a cloud resource up or down based on current need, and determine from a current measured value 108 (i.e., “one or more metrics”) whether a scaling action needs to occur for a cloud resource 113 (i.e., “associated with the one or more peers”) (implying that the system detects changes in the one or more metrics));
	determining a second workload level of the one or more peers, wherein the second workload level is based on the change in the one or more metrics (Siciliano, [0037], where the system may determine a per-capita load (PCL) of each instance (i.e., “second workload level for the one or more peers”) by evaluating each current performance metric showing the current operational status of the resource, and determine the per-unit load that each instance is under. Note that because the system can perform automatic scaling up or down as needed, this implies that “a second workload level” at some other point in time (i.e., different from the first workload level, that may have been scaled up/down) was determined. See Siciliano, [0033], where the system determines whether a scaling action needs to occur for a cloud resource 113 based on a current measured value 108 (i.e., “the second workload level is based on the change in the one or more metrics”));
	determining a new optimal status for the first particular peer based on the second workload level; and executing a second status change from a previous optimal status to the new optimal status (Siciliano, [0032], where the computer system has a target operational metric 106 (i.e., “optimal status”). See Siciliano, [0034], where operational metrics can be based on provided performance metrics that correlate to load. See also, e.g., Siciliano, [0036], where a user may have established a number of instances with a certain amount of utilization, where one or more instances may be removed or added depending on the load).
	Although Siciliano as modified does not appear to explicitly state that the same (first) instance (i.e., “peer”) is involved, one of ordinary skill in the art would have found it obvious to modify Siciliano as modified such that the same instances are involved with the motivation of having certain instances dedicated to certain types of data and/or workload4.

	Regarding claim 3: Siciliano as modified teaches The method of claim 1, wherein executing the status change comprises:
	identifying the optimal status for the first particular peer is a peer start status (Siciliano, [0036], where one or more instances may be removed or added depending on the load. See, e.g., Siciliano, [0036], where a scale-up rule adds two instances);
	initiating a fast ledger sync of the first particular peer (Scrivner, [0114], where the blockchain state can be synchronized before the node addition to a cluster (i.e., before “starting the first particular peer”). Synchronization can be performed to access blockchain blocks that have been added to blockchain subsequent to generation of the relevant snapshot. Alternatively, the system can load a snapshot of the chain state for the respective blockchain network onto the computing instance’s storage from a stored chain state copy or mounting a volume storing the respective blockchain network’s chain state to the computing storage (i.e., “initiating a fast ledger sync of the first particular peer”)5);
	notifying the blockchain network of the peer start status (Scrivner, [0066], where nodes are added or removed from the blockchain network by updating the routing table used by at least one routing component of the blockchain network (Scrivner, [0096]) (implying that the blockchain was previously notified, thus resulting in the updating of the routing table)); and
	starting the first particular peer (Siciliano, [0032], where the computer system has a target operational metric 106, and determines that cloud resources 113 are to be scaled up or down, e.g., if a target operational metric 106 specifies a minimum of three virtual machines are to be concurrently running and 6 are currently running, up to 3 can be shut down. In other cases, cloud resources 113 are currently lower than needed to maintain the target operational metric, so the resources may be scaled up. See also Siciliano, [0034], where the system may calculate the number of cloud resources to add based on the total capacity of a given service).
	Although Siciliano as modified does not appear to explicitly state that the same (first) instance (i.e., “peer”) is involved, one of ordinary skill in the art would have found it obvious to modify Siciliano as modified such that the same instances are involved with the motivation of having certain instances dedicated to certain types of data and/or workload6.

	Regarding claim 7: Siciliano as modified teaches The method of claim 1, further comprising:
	determining an optimal status for a second particular peer of the one or more peers, wherein the optimal status of the second particular peer and the optimal status of the first particular peer are different (Siciliano, [0032], where the computer system has a target operational metric 106, and determines that cloud resources 113 are to be scaled up or down, e.g., if a target operational metric 106 specifies a minimum of three virtual machines are to be concurrently running and 6 are currently running, up to 3 can be shut down (i.e., the “second particular peer” being one of the 3 virtual machines being shut down, and the “first particular peer” being one of the 3 virtual machines that is running). 

	Regarding claim 8: Siciliano as modified teaches The method of claim 7, further comprising:
	comparing the optimal status of the second particular peer to a current status of the second particular peer; determining the optimal status and the current status of the second particular peer are different; and executing the status change of the second particular peer from the current status to the optimal status (Siciliano, [0034], where the system calculates the delta between the current operational metrics (i.e., “current status”) and the target operational metrics 106 (i.e., “optimal status”). See Siciliano, [0038], where if the delta value is not equal to zero (i.e., “determining the optimal status and the current status are different”), a scale action will be performed according to the delta value. See also Siciliano, [0036], where a user may have established a number of instances with a certain amount of utilization, where one or more instances may be removed or added depending on the load. See also, e.g., Siciliano, [0032], where the computer system has a target operational metric 106, and determines that cloud resources 113 are to be scaled up or down, e.g., if a target operational metric 106 specifies a minimum of three virtual machines are to be concurrently running and 6 are currently running, up to 3 can be shut down. In other cases, cloud resources 113 are currently lower than needed to maintain the target operational metric, so the resources may be scaled up (i.e., “executing…a status change of the second particular peer from the current status to the optimal status”)).
	Although Siciliano as modified does not appear to explicitly state that the same (second) instance (i.e., “peer”) is involved, one of ordinary skill in the art would have found it obvious to modify Siciliano as modified such that the same instances are involved with the motivation of having certain instances dedicated to certain types of data and/or workload7.

	Regarding claim 9: Claim 9 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Siciliano teaches A system for scaling one or more peers in a blockchain network, the system comprising: a memory; and a processor in communication with the memory, the processor being configured to perform operations comprising [the claimed steps] (Siciliano, [0018-0027], where the disclosed system may be implemented with a non-volatile memory comprising processor-executable instructions to implement the disclosed steps).

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 11: Claim 11 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Siciliano teaches A computer program product for scaling one or more peers in a blockchain network, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processors to perform a function, the function comprising [the claimed steps] (Siciliano, [0018-0027], where the disclosed system may be implemented with a non-transitory computer readable memory comprising processor-executable instructions to implement the disclosed steps). 


Claims 4-5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Siciliano et al. (“Siciliano”) (US 2015/0281113 A1), in view of Scrivner et al. (“Scrivner”) (US 2021/0004297 A1), in further view of Colrain et al. (“Colrain”) (US 7,069,317 B1).
	Regarding claim 4: Siciliano as modified teaches The method of claim 1, wherein executing the status change comprises:
	identifying the optimal status for the first particular peer as a peer shutdown status (Siciliano, [0032], where the system determines that a minimum of three virtual machines need to be concurrently running, so up to three of those virtual machines could be shut down as long as the specified target operational metric 106 is still met);
	notifying the blockchain network of the peer shut down status (Scrivner, [0066], where nodes are removed from a blockchain network by updating the routing table used by at least one routing component of the blockchain network (Scrivner, [0096]) (implying that the blockchain was previously notified, thus resulting in the updating of the routing table)); … and
	adjusting a network communication strategy for the blockchain network (Scrivner, [0066], where nodes are added or removed from the blockchain network by updating the routing table by at least one routing component, e.g., unhealthy nodes are removed from routing tables so that requests are not forwarded to the unhealthy nodes).
	Although Siciliano as modified does not appear to explicitly state that the same (first) instance (i.e., “peer”) is involved, one of ordinary skill in the art would have found it obvious to modify Siciliano as modified such that the same instances are involved with the motivation of having certain instances dedicated to certain types of data and/or workload8.
	Siciliano as modified does not appear to explicitly teach notifying one or more clients of a new configuration of the blockchain network.
	Colrain teaches notifying one or more clients of a new configuration of the blockchain network (Colrain, [5:45-50], where client sessions receive notification of any changes in the services provided by each cluster and transfer to alternate nodes as necessary. See Colrain, [6:49-63], where notifications are provided to clients as part of running and halting the cooperative resource group 32. See also Colrain, [8:47-57], where notifications are sent to inform client sessions that the cluster service 37 is in one or two states, either UP 71 or DOWN 72, where the transition to the DOWN state notification is implemented as part of halting a cooperative resource group 54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Siciliano as modified and Colrain (hereinafter “Siciliano as modified”) with the motivation of allowing users to transfer to alternate nodes as necessary (Colrain, [5:45-50]) while minimizing disruptions and interruptions (e.g., so the user does not have to find out, when upon attempting to execute a task, that the node they had selected had already been removed).

	Regarding claim 5: Siciliano as modified teaches The method of claim 4, wherein notifying the blockchain network of the peer shut down status comprises:
	providing a grace period wherein the first particular peer is configured to respond to requests (Scrivner, [0139], where the termination completion signal is sent after the node has completed processing all requests that have been forwarded to the node); and
	shutting down the first particular peer (Scrivner, [0134], where a blockchain node is stopped after a terminating signal is sent to the node S234).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Siciliano as modified and Scrivner with the motivation of saving resource costs by having to calculate and route the job to another node. 

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.


Claims 6, 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Siciliano et al. (“Siciliano”) (US 2015/0281113 A1), in view of Scrivner et al. (“Scrivner”) (US 2021/0004297 A1), in further view of Baughman et al. (“Baughman”) (US 2013/0346614 A1).
	Regarding claim 6: Siciliano as modified teaches The method of claim 1, further comprising:
	defining a scaling policy for the one or more peers, wherein the scaling policy includes … scaling bounds, and parameters (Siciliano, [0035], where the user may define scale rules that instruct the system to scale up or down by a fixed amount, where the user may provide various parameters, e.g., the first input being the number of virtual machine instances providing capacity to a specified service (i.e., “scaling bounds”), a second input specifying a set of current performance metrics that quantify the amount of work, e.g., load, the service is handling at that point in time (i.e., “parameters”)).
	Siciliano as modified does not appear to explicitly state that the scaling policy includes a peer category.
	Baughman teaches a peer category (Baughman, [0038], where the system may use the learning system of resource allocation policy 114 and workload policy manager 112 so that future workloads of a type similar to the portion of job 134 that became bound are routed to a data push resource, e.g., the portion of job 134 was determined to complete more efficiently on a data push resource and a time savings is greater than the time to transfer job 134).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Siciliano as modified and Baughman with the motivation of provide a user or client with results in a shorter amount of time, which may result in cost reduction since cloud computing generally charges by an amount of resources used (Baughman, [0038]).

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Siciliano et al. (“Siciliano”) (US 2015/0281113 A1), in view of Scrivner et al. (“Scrivner”) (US 2021/0004297 A1), in further view of Baughman et al. (“Baughman”) (US 2013/0346614 A1), in further view of Colrain et al. (“Colrain”) (US 7,069,317 B1).
	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form. Feng et al. (US Patent Publication No. 2022/0215038 A1) is cited to show the advantages/benefits of blockchain previously known in the art. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
29 September 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 13 and 18-20 recited narrowing elements that did not occur in their parent claims. Claim 16 was not included, as Claim 16 had the generic limitation of “the operations including”. As a result, Claims 13 and 18-20 do not comply with 35 U.S.C. 112(d), though Claims 13, 16, and 18-20 all have antecedent basis issues (and thus do not comply with 35 U.S.C. 112(b)).
        2 See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011) at p. 20, footnote 4, citing Parker v. Flook, 437 U.S. 584, 98 S. Ct. 2522 (1978) (“the patent application [in Flook] did not purport to explain how the variables used in the formula were to be selected, nor did the application contain any disclosure relating to chemical processes at work or the means of setting off an alarm or adjusting the alarm unit…. The analogy with the claims in this case is a close one: here, the claims contain no hint as to how the information regarding the Internet transactions will be sorted, weighed, and ultimately converted into a useable conclusion that a particular transaction is fraudulent. The claims in this case are therefore even more abstract than the claims in Flook”).
        3 Feng et al. US Patent Publication No. 2022/0215038 A1 at [0002] (“The core advantages of blockchains are decentralization, transparency, traceability, and tamper-resistance. Thus, blockchains may be applied in many fields, such as financial services, medicine, Internet of Things, IoT, software engineering, e-government and public services”).
        4 See, e.g., Baughman et al. US Patent Publication No. 2013/0346614 A1 at [0016] and [0038], where certain types of work may be bound to certain clusters or resources.
        5 See also Scrivner, [0036], where the system can initialize new loads and quickly load the chain state for the respective blockchain onto the new node.
        6 See, e.g., Baughman et al. US Patent Publication No. 2013/0346614 A1 at [0016] and [0038], where certain types of work may be bound to certain clusters or resources.
        7 See, e.g., Baughman et al. US Patent Publication No. 2013/0346614 A1 at [0016] and [0038], where certain types of work may be bound to certain clusters or resources.
        8 See, e.g., Baughman et al. US Patent Publication No. 2013/0346614 A1 at [0016] and [0038], where certain types of work may be bound to certain clusters or resources.